Name: Commission Regulation (EEC) No 2476/89 of 11 August 1989 re-establishing the levying of customs duties on prepared unrecorded media for sound recording or similar recording of other phenomena and records, tapes and other recorded media for sound or other similarly recorded phenomena falling within CN codes 8523 and 8524 originating in China to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: communications;  tariff policy;  Asia and Oceania
 Date Published: nan

 12. 8 . 89 Official Journal of the European Communities No L 235/19 COMMISSION REGULATION (EEC) No 2476/89 of 11 August 1989 re-establishing the levying of customs duties on prepared unrecorded media for sound recording or similar recording of other phenomena and records , tapes and other recorded media for sound or other similarly recorded phenomena falling within CN codes 8523 and 8524 originating in China to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply Whereas, in the case of prepared unrecorded media for sound recording or similar recording of other phenomena and records, tapes and other recorded media for sound or other similarly recorded phenomena falling within CN codes 8523 and 8524 the individual ceiling was fixed at ECU 9 000 000 ; whereas, on 1 April 1989, imports of these products into the Community originating in China reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 4257/88 , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established : HAS ADOPTED THIS REGULATION : Article 1 As from 25 August 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88 , shall be re-established on imports into the Community of the following products originating in China : Order No CN code Description 10.1053 8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 8524 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records, but excluding products of Chapter 37 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1989 . For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 375, 31 . 12. 1988 , p. 1 .